DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification (US 3307599, US 3863555, GB 396560) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement filed 4/6/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. IDS reference SU 2722666 is incorrect, the correct reference number appears to be SU 858621. IDS reference GB 2349032 is incorrect, the correct reference number appears to be GB 396560.


Election/Restrictions

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process of use II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/22.
The traversal is on the ground(s) that the method recites mounting at least one bar in a device that removes leaves from root crops, and the product is directed to a device that removes leaves from root crops. Applicant also argues that it is not possible to apply the claimed process to existing devices. This is not found persuasive because the device has structure (knives, distance adjuster, and angle adjusters) that is not required by the claimed method, and could be used in a materially different process. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6-8, the phrase "one or more" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "one or more"), thereby rendering the scope of the claim(s) unascertainable. There is not disclosed embodiment of the device having only one adjuster. See MPEP § 2173.05(d). The phrase “at least one” is an acceptable alternative. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khvostov (SU 858621 A1).

Regarding claim 9, Khvostov discloses a bar (5) for a device for removing leaves from root crops the bar comprising: 
cranked ends (see fig. 1-2), each cranked end comprising a mounting pin (6, see fig. 4) for mounting the bar in the device, 
wherein the bar is rotationally symmetrical with respect to rotation over 180 around a symmetry axis (see fig. 5, each bar is symmetric about a horizontal axis).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Khvostov (SU 858621 A1) in view of House (US 3103093 A).

Regarding claim 1, Khvostov discloses a device (top cutting apparatus, title of the invention) for removing leaves from root crops, the device comprising: 
sets of bars (5); and 
sets of bearing blocks (1, 2, 3, 4), 
wherein each bar in each set of bars comprises ends rotatably mounted to its respective bearing blocks in each set of bearing blocks, thereby enabling simultaneous rotation, and
wherein each bar in each set of bars is substantially rotationally symmetrical with respect to rotation over 180 degrees around a symmetry axis (see figure 5) and is releasably fixable in the device.
Khvostov does not disclose that each bar in each set of bars is turnable over 180 degrees around the symmetry axis for placing each bar in each set of bars in a second position, and is fixable in the second position in the device.
In the same field of endeavor, House discloses a cutting blade (16) that is turnable over 180 degrees (see fig. 3, first cutting edge 42 is replaced by second cutting edge 46 when the blade is turned 180 degrees) to provide a fresh cutting edge after the blade had become worn (col. 1 lines 15-20).
It would be obvious to one of ordinary skill in the art to turn the symmetric bars disclosed by Khvostov over 180 degrees, as disclosed by House, as a way providing a fresh cutting edge after the front of the bar has become worn. One of ordinary skill in the art will recognize that it is obvious for the front and rear bearing blocks to be identical as a way of simplifying the manufacture of the device, thereby enabling either end of a bar to be attached to either bearing block.

Regarding claim 2, Khvostov, in view of House, discloses the device of claim 1. 
The combination is silent regarding each bearing block in each set of bearing blocks being releasably fixable in the device and is able to releasably fix each bar in each set of bars.
It would be obvious to one of ordinary skill in the art to provide a bearing block releasably fixable in the device, able to releasable fix each bar. It has been held that making parts separable only requires routine skill in the art (MPEP.2144.04.V.C).


Regarding claim 3, Khvostov, in view of House, discloses the device of claim 2, wherein each bearing block in each set of bearing blocks is interchangeable (as established above in claim 1, one of ordinary skill in the art will recognize that it is obvious for the front and rear bearing blocks to be identical as a way of simplifying the manufacture of the device).

Regarding claim 4, Khvostov, in view of House, discloses the device of claim 1, wherein each bar in each set of bars is interchangeable (one of ordinary skill will recognize that the bars in a set of bars are identical, see fig. 5).

Regarding claim 5, Khvostov, in view of House, discloses wherein each bar in each set of bars comprises a knife blade, and wherein a cross-section of the knife blade is line symmetrical with respect to the symmetry axis (see figure 5).

Regarding claim 6, Khvostov, in view of House, discloses the device of claim 1, wherein a mutual position of the sets of bars is adjustable, and further comprising one or more adjusters (8) for adjusting the mutual position (In the proposed device, the reduction of the distance between the axes of the hinges 7 is achieved due to the fact that the sockets 8 are made on the opposite end of the discs 1-4, i.e. overlapped and overlapped. This allows you to install the strips 5 on disks of smaller diameter, resulting in significantly reduced 15 magnitude and D ^ height difference and accordingly the quality of the branch tops increases).

Regarding claim 8, Khvostov, in view of House, discloses the device of claim 6, wherein the one or more adjusters further comprises one or more angle adjusters (8) for adjusting a position of the sets of bearing blocks such that the sets of bars can be positioned either in phase with each other or out of phase with each other (as established above in claim 6, 8 allows the height between bars 5 shown in figure 5 to be adjusted).

Regarding claim 10, Khvostov, in view of House, discloses the bar of claim 9, wherein the device is a device according to claim 1 (see claim 1 above).

Regarding claim 11, Khvostov, in view of House, discloses a harvesting machine for harvesting root crops, the harvesting machine comprising: a device for removing leaves from root crops, wherein the device is a device according to claim 1 (see claim 1 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khvostov in view of House, and further in view of Mortensen (US 4173257 A).

Regarding claim 7, Khvostov, in view of House, discloses the device of claim 6.
The combination does not disclose wherein the one or more adjusters further comprises: 
distance adjusters for adjusting a position of each bearing block at a first end of the sets of bars towards and away from each other, and/or distance adjusters for adjusting a position of each bearing block at a second end of the sets of bars towards and away from each other.
In the same field of endeavor, Mortensen discloses topping bars (180, see fig. 5-7) adjustably positioned by stud and nut assemblies (196, 200, 202, 220, 222) at each end of the bars to provide the proper spacing for optimum operation (col. 13 line 3-21).
It would be obvious to one of ordinary skill in the art to provide the combination with assemblies to adjust the distance between bars, as disclosed by Mortensen, as a way of providing the proper spacing for optimum operation of the device.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3165074 A1 discloses stripping bars having releasably secured bearing shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         

/M.I.R./               Examiner, Art Unit 3671